NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                       901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                       CORPUS CHRISTI, TEXAS 78401
                                                                       361-888-0416 (TEL)
JUSTICES
                                                                       361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                       HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                       ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA               Court of Appeals                      100 E. CANO, 5TH FLOOR
                                                                       EDINBURG, TEXAS 78539
                                                                       956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER          Thirteenth District of Texas             956-318-2403 (FAX)

                                                                       www.txcourts.gov/13thcoa

                                       August 21, 2015

      Hon. Leah J. O'Leary                     Tracey Murphy
      Assist. Atorney General                  #835047
      P. O. Box 12548                          Beto One
      Austin, TX 78711-2547                    1391 F.M. 3328
      * DELIVERED VIA E-MAIL *                 Tennessee Colony, TX 75880

      Re:       Cause No. 13-13-00480-CV
      Tr.Ct.No. B-12-1539-CV-A
      Style:    TRACEY MURPHY #835047 v. CANDICE MOORE, ET AL.


            Appellant’s motion for rehearing and motion for rehearing              en    banc
      reconsideration in the above cause were this day DENIED by this Court.



                                           Very truly yours,



                                           Cecile Foy Gsanger, Clerk

      CFG:ch